Citation Nr: 1620884	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, including service in Southwest Asia. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran was afforded a Travel Board hearing before the undersigned at the RO in St. Petersburg, Florida.  A hearing transcript is associated with the record.

In April 2014, the Board remanded this matter for additional development.  Also, in the same April 2014 decision, the Board reopened and granted service connection for tinnitus.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.  

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due to his service-connected psychiatric disability.   On the contrary, the evidence of record shows that the Veteran is gainfully employed. Therefore, the Board finds that entitlement to TDIU is not part of the claim currently on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The Veteran's psychiatric symptoms are productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; higher levels of occupational and social impairment are not demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior for anxiety disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in letters dated in February 2008 and December 2011. 	 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal and they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Veteran's anxiety disorder has been assigned a 30 percent rating, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413, General Rating Formula for Mental Disorders (2015).

An April 2008 VA PTSD examination report reflects that at that time the Veteran was most recently treated for PTSD at the Northport, NY VA facility in 2005.  The Veteran had been married for 18 years and described his marriage in generally positive terms.  He reported having approximately 15 friends (to include friends made since moving to Florida), enjoyed gardening, and watching sports on television.  On examination, he was neatly groomed, speech was unremarkable, and he had a normal affect.  His mood was self-described as "I guess I'm ok," attention was intact, and he was oriented with no delusions.   He reported sleeping four hours a night, noting he has sleep apnea and used a CPAP machine, and described his energy as "up and down."  He denied obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He had fair impulse control with no episodes of violence.  His memory was normal.  The Veteran reported recurrent distressing dreams, marked avoidance associated with trauma, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  His symptoms were chronic.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD at the present time.  The Veteran was retired based on eligibility by age or duration of work.  The diagnosis was anxiety disorder, not otherwise specified (NOS) and a GAF score of 65 was assigned.  The examiner noted that the Veteran's psychological problems had improved in spite of not receiving mental health treatment for approximately three years.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

A November 2008 VA psychiatry record reflects that after Iraq, the Veteran reported getting angry easily, especially "if things don't go my way," having "no patience" and was intolerant when people don't see "the obvious."   He reported that he was more emotional, tearing up when seeing something sad on television.  He endorsed "restless nights' and a history of nightmares, although he usually did not remember what the dream was; he reported waking up with his heart pounding and breathing hard.  He reported flashbacks about twice weekly, although it used to be more frequently.  He had repeated thoughts and memories that were disturbing; however, he was usually able to process them and then move on after a few minutes.  Also, he described being avoidant of crowds, hypervigilance, having problems with anger and intolerance for ignorance, and difficulty relating to anyone who hadn't been where he had.  The Veteran denied any persistent depression.  He slept about four to five hours a night, energy and motivation levels were within normal limits, and he maintained a full time job.   There was no history of ever being suicidal or violent.  The Veteran had been married since 1989 with two teenage children, and he described the relationship as good.  On mental status examination, he was casually dressed with good grooming and hygiene.  He was alert and oriented.  His mood was anxious/neutral overall and affect was in the fair range.  There were no reported hallucinations.  Insight and judgment were intact and no memory deficits were noted.  He denied any suicidal or violent ideations.  The diagnosis was PTSD and a GAF score of 58 was assigned.  The Veteran rated the overall severity of his distress and interference in his life as "5-7" on a scale of 1 to 10.  He was reluctant to join the specialized PTSD program.  

In his December 2008 notice of disagreement, the Veteran stated that he continued to have nightmares, recurring thoughts and hypervigilance.  He was receiving monthly treatment at the VA CBOC in Brooksville, Florida.  

A January 2009 VA psychology note reflects that the Veteran stated that anger was his primary problem.  He worked as a corrections office for 20 years and he was somewhat suspicious of others.  He was always on guard.  His appetite was good and he enjoyed activities.  The Veteran had nightmares and bad dreams of combat.  Overpasses reminded him of attacks and smells and fireworks triggered hypervigilance.  The examiner reported that the Veteran was well-groomed and cooperative, but somewhat guarded.  He was oriented.  His mood was irritated with congruent affect.  Insight was fair, judgment and attention were good, but he was having concentration problems.  There was no history of suicidal or homicidal ideation, plans or intent.  

A November 2009 VA psychology note reflected that the Veteran stated he was doing better avoiding situations that provoked anger, including while at work.  He experienced difficulty when one employee was favored.  He admitted to being much more sensitive to those things since being back from Iraq.  On examination, he was dressed and groomed neatly.  He exhibited fair judgment and insight.  His attention and concentration were fair.  His memory appeared to be intact.  He was fully oriented.  His mood was depressed and angry and affect and mood were congruent.  His speech was logical and goal directed.  He reported no suicidal or homicidal ideation, plan or intent.  He was diagnosed with PTSD and a GAF score of 60 was assigned.  

During the July 2012 Board hearing, the Veteran testified that when he was living in New York he received regular treatment for his psychiatric disability, but not since relocating to Florida.  He was currently employed at a university as a safety officer.  He had Army buddies in New York who come down and visit.   He did not associate as friends with his coworkers.  He reported annoyance with things his coworkers complained about, but he denied anger issues.  The Veteran stated that he would rather be alone when working and when home.  He did not like being around crowds and positioned himself facing the door and was always vigilant of his surroundings.   He noted that going over overpasses, mourning doves, and fireworks gave him flashbacks to memories of being in Iraq.  The Veteran described recently having a "big blow up" with his wife, but he separated himself to cool off and then returned home and went straight to bed.  He described having panic attacks about twice a week either when in a crowd or some memory of Iraq comes back.   The Veteran also indicated he slurred his speech sometimes, had some short and long term memory difficulties, some difficulty comprehending complex commands, lost a few days of work due to his anxiety attacks, and he has a short fuse noting that things and people aggravate him.  

An August 2014 VA mental disorders examination report reflects that the Veteran was diagnosed with unspecified anxiety disorder.  The examiner concluded that his psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that in July 2014, he completed his Bachelor's degree in computer networking and cyber security.  He had been married for twenty five years.  The Veteran also reported having friends and hobbies.  His daughter and grandson lived with them and he sometimes helped out watching his grandson.  There were no reported suicide attempts and he denied any self-harm or harm to others with regards to ideas, plans or attempts.  He was currently employed doing building maintenance and computer technology for a residence home.  Previously he was a safety officer at a university, but changed jobs because of a long commute.  He was not currently receiving treatment for his anxiety disorder.  His current symptoms included anxiety, chronic sleep impairment (partially due to a back condition), excessive worry,  nightmares, feeling watchful, being jumpy, and having certain smells, sights or sounds reminding him of Iraq.  The examiner concluded that the Veteran's symptoms were mild.  The majority of the symptoms were occasional and/or sporadic.  The Veteran reported having close ties with other family members (wife, daughters, grandson, and sibling) and he was able to hold different jobs.   He was not suicidal, homicidal or psychotic.  

After a review of the entire evidence of record, the Board finds that the Veteran's psychiatric symptoms fall within the schedular criteria for a 30 percent disability rating due to symptoms causing a general ability to function independently, with some impairment caused by irritability, anxiety, occasional panic attacks, hypervigilance, exaggerated startle response, and avoidance behaviors.  The Board finds that these manifestations more nearly approximate the criteria contemplated for a 30 percent disability rating rather than the next higher, 50 percent, rating.

The Federal Circuit has held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Court further held that reading "[38 C.F.R. §§ 4.126  and 4.130] together, it is evident that the 'frequency, severity, and duration' of a veteran's symptoms must play an important role in determining his disability level." Id.  

In this regard, the Board emphasizes that there are no medical findings of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; together with difficulty in establishing or maintaining effective work and social relationships), or more severe symptomatology such as to warrant at least the next higher 50 percent rating.  While mild memory impairments, outbursts of anger, problems with depressed mood, concentration and problems at work are reported, that is not shown to rise to the level contemplated in the criteria for a 50 percent rating.  Specifically, while indicated, the severity, frequency, and duration of his manifested symptoms do not more nearly approximate the criteria for a 50 percent rating.   In fact, VA examiners have described the majority of the Veteran's symptoms as mild, occasional, and sporadic.  

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  38 C.F.R. § 4.130 (2015).  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Further, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  In this case, the Veteran's symptoms are consistent with a 30 percent rating.

The Board also finds that the GAF scores of 60 and 58 are consistent with the current 30 percent rating.  According to DSM-IV, GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co-workers). 

In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported are suggestive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), contemplated in the 30 percent rating for psychiatric disabilities, regardless of the GAF scores. While the assignment of a GAF score of 65 in an April 2008 VA examination report would suggest that a lower 10 percent rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  In this case, the reported symptomatology is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning, and some disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships, which is also consistent with no greater impairment than that contemplated by the current 30 percent disability rating.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected psychiatric symptoms. In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently reflected that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Board finds that no higher rating is warranted, and the claim for a rating in excess of 30 percent for anxiety disorder is denied.  

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for a psychiatric disability inadequate. When comparing the disability picture of the service-connected psychiatric disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for his psychiatric disability on appeal.  In fact, the rating criteria do not set out specific criteria, but rather contemplate all psychiatric symptoms, leaving to VA the responsibility of determining where each symptom fits in terms of frequency and severity.  The rating criteria provide examples, but not an exclusive list of symptoms.  For this reason, the rating criteria contemplate every psychiatric symptom afflicting the Veteran, and reasonably describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the currently assigned schedular rating is adequate and no referral is required.  


ORDER

A rating in excess of 30 percent for anxiety disorder is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


